Citation Nr: 1033966	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  08-13 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUES

1.  Evaluation of low back disability rated as 10 percent prior 
to August 9, 2008.

2.  Evaluation of low back disability rated as 20 percent from 
August 9, 2008.

3.  Entitlement to a separate evaluation based on neurological 
deficit.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel




INTRODUCTION

The appellant served on active duty from June 1952 to September 
1956.

This appeal comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Albuquerque, New Mexico.

Entitlement to a separate evaluation for neurological deficit is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to August 9, 2008, the appellant's low back disability 
was manifested atrophy, guarding, tenderness and weakness, severe 
enough to account for abnormal gait (waddling) and spinal contour 
(kyphosis, lumbar flattening, scoliosis, and reverse lordosis), 
with functional limitation of flexion to 70 degrees due to pain; 
additional limitation of motion on repetitive use due to pain, 
fatigue, weakness or lack of endurance was found on VA 
examination in April 2006.

2.  From August 9, 2008, the appellant's low back disability was 
manifested by complaints of pain with objective findings for 
abnormal gait (antalgic) and posture (stooped), with forward 
flexion limited to 60 degrees due to pain, but without flare-ups 
or spasms, atrophy, guarding, pain with motion, tenderness, or 
weakness of the thoracic sacrospinalis; x-ray testing in July 
2007 showed advanced degenerative changes of the low back; 
additional limitation of motion on repetitive use due to pain and 
weakness was found on VA examination in August 2008.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent disability evaluation, and no 
more, prior to August 9, 2008 for a low back disability are met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5237 (2009).

2.  The criteria for an evaluation greater than 20 percent from 
August 9, 2008, for a low back disability are not met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  Under the VCAA, when VA receives a complete or 
substantially complete application for benefits, it is required 
to notify the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA 
must inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to all 
five elements of the service connection claim (including degree 
of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006)); (2) VA 
will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 
38 C.F.R. § 3.159(b).  Notice should be provided at the time that 
VA receives a completed or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).at 119 (2004).  
This timing requirement applies equally to the initial-
disability-rating and effective-date elements of a service 
connection claim.  Dingess/Hartman, supra.

The Board finds that the VCAA letter sent to the appellant in 
April 2006 complied with statutory notice requirements as 
outlined above.  VA notified the appellant of the evidence 
obtained, the evidence VA was responsible for obtaining, and the 
evidence necessary to establish entitlement to the benefits 
sought including the types of evidence that would assist in this 
matter.  VA further notified the appellant of the disability 
rating and effective date elements of his claim.  It is noted 
that the current matter before the Board arises from an appeal of 
the initial rating assigned following the grant of service 
connection for low back disability and, as such, the notice 
requirements applicable to claims for increase are not required 
here.

Additionally, VA has satisfied its duty to assist the appellant 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  All pertinent 
records have been associated with the claims folder, VA afforded 
the appellant an opportunity to appear for a hearing, and VA 
afforded the appellant examinations.  The Board notes that the 
recent VA examination is adequate as it reflects a pertinent 
medical history, clinical findings, and a diagnosis.  The 
adequacy of this examination has not been challenged by either 
the appellant or his representative.

The Board finds that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA or 
by the appellant, and there is no other specific evidence to 
advise him to obtain.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the Secretary). 

Accordingly, appellate review may proceed without prejudice to 
the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Evaluations

Disability evaluations are determined by the application of the 
VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25.  
However, the evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice 
for the same symptomatology as "such a result would over 
compensate the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This 
would result in pyramiding, contrary to the provisions of 38 
C.F.R. § 4.14.  The Court has acknowledged, however, that when a 
veteran has separate and distinct manifestations attributable to 
the same injury, he should be compensated under different 
Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, the evaluations may be 
"staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged 
ratings are appropriate when the factual findings show distinct 
period where the service-connected disability exhibits symptoms 
that would warrant different ratings.); see also Fenderson v. 
West, 12 Vet. App. 119, 126 (2001).  A disability may require re-
evaluation in accordance with changes in a veteran's condition.  
It is thus essential, in determining the level of current 
impairment, that the disability be considered in the context of 
the entire recorded history. 38 C.F.R. § 4.1.

Effective September 26, 2003, VA revised the criteria for rating 
spine disorders. These revisions consist of a new rating formula 
termed General Rating Formula for Diseases and Injuries of the 
Spine (General Rating Formula) and encompass such disabling 
symptoms as pain, ankylosis, limitation of motion, muscle spasm, 
and tenderness. The new diagnostic code numbers are Diagnostic 
Codes 5235-5243 and include Diagnostic Code 5237 for lumbosacral 
strain.  The appellant is service connected for low back 
disability under Diagnostic Code 5237 of the revised rating 
schedule, that is the General Rating Formula.

The General Rating Formula for Diseases and Injuries of the 
Thoracolumbar Spine provides as follow:

A 10 percent rating is assigned where forward flexion 
of the thoracolumbar spine is greater than 60 degrees 
but not greater than 85 degrees; or, combined range of 
motion of the thoracolumbar spine is greater than 120 
degrees but not greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or 
more of the height.

A 20 percent rating requires that forward flexion of 
the thoracolumbar spine is greater than 30 degrees but 
not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine is not greater than 
120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.

A 40 percent rating requires that forward flexion of 
the thoracolumbar spine is 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine. 
Higher ratings require unfavorable ankylosis of either 
the entire thoracolumbar spine or unfavorable 
ankylosis of the entire spine, including the cervical 
portion.  

A 50 percent rating requires unfavorable ankylosis of 
the entire thoracolumbar spine.

A 100 percent rating requires unfavorable ankylosis of 
the entire spine.

38 C.F.R. § 4.71a, Diagnostic Codes 5235- 5243.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Note (2), (See also Plate V).

In addition, when evaluating musculoskeletal disabilities, VA 
may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the claimant 
experiences additional functional loss due to pain, weakness, 
excess fatigability, or incoordination, to include with repeated 
use or during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 
C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on limitation of 
motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  With any 
form of arthritis, painful motion is an important factor of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  See 38 
C.F.R. § 4.59.

Facts

VA treatment records for the period of August 2005 to April 2006 
reflect no complaints of or treatment for low back symptoms.

On VA examination in April 2006, the appellant complained of 
moderate low back pain that occurred weekly to monthly.  He 
reported radiating pain.  He denied fatigue, spasms, and 
decreased motion, but acknowledged mild stiffness and weakness.  
Objectively, there was normal posture, head position, and 
symmetry in appearance.  Gait was described as waddling.  There 
was mild abnormality of the spine's curvature-kyphosis, lumbar 
flattening, scoliosis, and reverse lordosis.  Clinical findings 
were negative for ankylosis.  There were mild spasms of the left 
thoracic sacrospinalis along with mild atrophy, moderate 
guarding, moderate pain with motion, mild tenderness, and 
moderate weakness.  There were moderate spasms of the right 
thoracic sacrospinalis along with moderate atrophy, guarding, 
pain with motion, tenderness, and weakness.  The examiner noted 
that muscle spasm, localized tenderness, or guarding were severe 
enough to account for abnormal gait or spinal contour.  The 
thoracolumbar range of motion was as follows:  Flexion from 0 to 
80 degrees, with pain at 70 degrees; extension from 0 to 20 
degrees with pain beginning at 10 degrees; bilateral flexion to 
30 degrees; and bilateral rotation to 15 degrees.  The examiner 
indicated that there is additional limitation of motion on 
repetitive use due to pain, fatigue, weakensss, or lack of 
endurance.

X-ray of the spine dated July 2007 shows advanced degenerative 
changes at L4-5 and L5-S1.

On VA examination in August 2008, the appellant complained of a 
dull, occasionally sharp pain in the low back.  He described pain 
as 4 on a scale of 1 to 10 with 10 representing the worst pain.  
He stated that the pain was progressively worse and that he took 
pain medications to include Tylenol with Codeine, Tramadol, and 
Ibuprofen.  Response to treatment was fair.  The appellant denied 
flare-ups and indicated that he could walk up to 1/4 mile.  
Objectively, there was no spasm, atrophy, guarding, pain with 
motion, tenderness, or weakness of the thoracic sacrospinalis on 
the right or left.  Clinical findings reflect stooped posture and 
antalgic gait.  Muscle tone was normal.  There was no muscle 
atrophy.  Sensory examination was normal.  Motor examination was 
normal except that there were hypoactive reflexes of the left 
knee jerk (L3-L4) and left ankle jerk (S1).  The thoracolumbar 
range of motion was as follows:  Flexion from 0 to 60 degrees, 
with pain at 60 degrees; extension from 0 to 20 degrees with pain 
beginning at 20 degrees; bilateral flexion to 30 degrees with 
pain beginning at 30 degrees; and bilateral rotation to 20 
degrees with pain beginning at 20 degrees.  Lasegue's testing was 
negative.  X-ray testing of July 2007 was reviewed.  The 
diagnosis was advanced degenerative disease of the low back.  It 
was noted that this prevents the appellant from engaging in 
sports or exercise; moderately impacts his shopping, recreation, 
and travel; and severely impacts his ability to undertake chores.  
The examiner indicated that, in his opinion, the range of motion 
of the lumbosacral spine is additionally limited by pain and 
weakness following repetitive use, and that pain had the major 
impact.

VA treatment records for the period of February 2008 to February 
2009 reflect that the appellant was seen for low back pain in 
March 2008.  He reported that pain is controlled but that he gets 
up in the night due to pain.  He described the pain as constant 
and 5 on a scale of 1 to 10, but non-radiating, x-rays showed 
severe degenerative joint disease.  Objectively, gait was normal.  
There was mild generalized tenderness in the lumbar area.  The 
assessment was low back pain.  With regard to activities, it was 
noted that the appellant required no assistance with the 
activities of daily living; he was able to travel, drive, shop, 
and perform heavy housework.

On follow-up of back pain in September 2008, the appellant 
reported stable symptoms with Tylenol-3 and no radiation.  
Objectively, gait was normal and he appeared in no acute 
distress.  The assessment was low back pain, stable

Analysis

On review of the evidence of record, the Board finds that the 
criteria for a 20 percent evaluation are met for the period prior 
to August 9, 2008.

Prior to August 9, 2008, the appellant's low back disability was 
manifested atrophy, guarding, tenderness and weakness, described 
on VA examination dated 2006 as severe enough to account for 
abnormal gait and spinal contour.  It is noted that clinical 
findings showed that the appellant had a waddling gait and his 
spinal contour was characterized by kyphosis, lumbar flattening, 
scoliosis, and reverse lordosis.  Thus, although forward flexion 
was greater than 60 degrees, even with the additional limited 
caused by pain, there is sufficient symptomatology apart from the 
range of motion findings to warrant the assignment of a 20 
percent evaluation.  It is noted that the schedular criteria for 
a 20 percent evaluation include criteria distinct from the range 
of motion findings that permit the assignment of a 20 percent 
evaluation where there is "muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.

However, the Board finds that an evaluation greater than 20 
percent prior to August 9, 2008, and from this date is not 
warranted.  As indicated above, 40 percent rating requires a 
showing of forward flexion of the thoracolumbar spine to 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is available for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 100 
percent rating requires unfavorable ankylosis of the entire 
spine.

In this case, at worst, the appellant's has forward flexion 
limited to 60 degrees due to pain and the medical evidence of 
record shows no indication of ankylosis, favorable or 
unfavorable.  Report of VA examination dated August 2009 reflects 
that the appellant's low back disability was manifested primarily 
by pain.  There were objective findings for an antalgic gait and 
stooped posture.  The appellant denied flare-ups.  There were no 
complaints of or findings for spasms, atrophy, guarding, pain 
with motion to 60 degrees, tenderness, or weakness of the 
thoracic sacrospinalis.  The examiner reported that there was 
additional limitation of motion on repetitive use due to pain and 
weakness.

The Board has considered the appellant's complaints and the 
objective medical findings with consideration of 38 C.F.R. § 4.7.  
However, the Board finds that the disability picture presented 
does not more nearly approximate the criteria for a higher 
rating.  This is because the higher evaluation requires a 
significant loss of range of motion.  Here, the appellant has 
thoracolumbar range of motion in all planes with 60 degrees of 
motion on forward flexion on his most recent VA examination.  
This cannot be said to more nearly reflect ankylosis, which is 
defined as an immobility and consolidation of a joint.  See 
Dorland's Illustrated Medical Dictionary (30tht ed. 2003).

The Board notes that the appellant is competent to report that 
his disability is worse.  Furthermore, the Board accepts that the 
appellant has functional impairment, pain, and pain on motion.  
See DeLuca.  The Board finds the appellant's own reports of 
symptomatology to be credible.  However, neither the lay nor 
medical evidence reflects the functional equivalent of symptoms 
required for a higher evaluation.  The more probative evidence 
consists of that prepared by neutral skilled professionals, and 
such evidence demonstrates that the currently assigned 20 percent 
rating is appropriate for the appellant's low back disability.

The Board has considered other appropriate diagnostic codes 
particularly diagnostic Code 5243 Intervertebral disc syndrome.  
Intervertebral disc syndrome (preoperatively or postoperatively) 
may be evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when 
all disabilities are combined.  See 38 C.F.R. § 4.25 (combined 
ratings table).  The Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes provides that 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months warrants a 
40 percent evaluation.  A 60 percent evaluation is warranted when 
there are incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.  Here, there is no 
evidence of intervertebral disc syndrome or symptomatology 
analogous to incapacitating episodes associated with 
intervertebral disc syndrome.  It is noted that the appellant 
denied flare-ups of low back symptomatology and the record shows 
no incapacitating episodes of low back symptoms or 
hospitalizations associated therewith.  Neither the lay or 
medical evidence suggests that there has been physician 
prescribed bed rest.  In light of the evidence of record, there 
is no basis to grant a higher schedular rating under Diagnostic 
Code 5243.  The Board also finds that a higher rating is not 
warranted under any other applicable diagnostic code.  
Accordingly, the claim for an evaluation greater than 20 percent 
is denied.

The Board finds that staged ratings are not warranted in this 
case as the record reflects a uniform disability picture during 
the appeal period as discussed above.  See Fenderson and Hart, 
supra.




Extraschedular Consideration

In the Board's adjudication of the claim, consideration has also 
been given to the potential application of the various provisions 
of 38 C.F.R. Parts 3 and 4, whether or not they were raised by 
the appellant.  Disability evaluations are determined by the 
application of a schedule of ratings which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  To accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the RO is 
authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the symptoms described by the appellant fit 
appropriately with the criteria found in the relevant Diagnostic 
Codes for the disability at issue and the appellant has not 
alleged that his service-connected disability adversely affects 
his ability to obtain and maintain employment.  The record shows 
that the appellant retired from his employment in May 1986, and 
that he has not had hospitalizations or other severe or unusual 
impairment due to the service-connected low back disability.  The 
Board does not find that the schedular criteria have been 
inadequate for rating the manifestations of his service-connected 
low back disability.  See 38 U.S.C.A. § 1155 (Disability 
evaluations are determined by the application of a schedule of 
ratings which is based on average impairment of earning 
capacity).  For these reasons, referral for extraschedular 
consideration for these disabilities is not warranted.



ORDER

A 20 percent evaluation, and no more, for low back disability 
prior to August 9, 2008, is granted.

An evaluation greater than 20 percent for low back disability 
from August 9, 2008, is denied.
REMAND

For claims in which symptoms of a neurologic defect have been 
claimed or found, 38 C.F.R. § 4.120 dictates that neurological 
conditions are to be rated in proportion to the impairment of 
motor, sensory or mental function.  38 C.F.R. § 4.120.  Under 38 
C.F.R. § 4.124a, disability from neurological disorders is rated 
from 10 percent to 100 percent in proportion to the impairment of 
motor, sensory, or mental function.  See 38 C.F.R. §§ 4.123, 
4.124 (2009).  In this case, there is an indication that the 
appellant has neurological deficits related to his back disorder.  
Report of VA examination dated August 2006 shows impaired sensory 
function of the lower extremities.  While report of VA 
examination dated August 2008 showed normal sensory examination, 
motor examination revealed hypoactive reflexes on left knee jerk 
and left ankle jerk.  These examination contain no opinion on 
whether any neurological defects shown are related to service-
connected low back disability 

Therefore, a VA neurological examination should be obtained to 
ascertain whether there is/are any neurological deficits 
attributable to the service-connected back disability, which 
would warrant a separate compensable rating.  The Board finds 
that the evidence of record at this time is inadequate to 
evaluate this matter.  See Nieves- Rodriguez v. Peake, 22 Vet. 
App 295 (2008).

Accordingly, REMAND for the following action is required.

1.  All VA treatment records dated since February 
2009 should be obtained and associated with the 
claims folder.

2.  The appellant should be scheduled for a VA 
neurological examination to ascertain whether 
there are any neurological deficits attributable 
to his service-connected back disability.  

3.  After the above has been accomplished, the RO 
should review the record.  If any benefit sought 
on appeal, for which a notice of disagreement has 
been filed, remains denied, the appellant and 
representative, if any, should be furnished a 
supplemental statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


